DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1–3, 5–7, 9–10, and 12 are under examination. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
Response to Amendment
Applicant’s amendments overcome the 102 rejection of record. Applicant has added a new limitation at the end of claim 1 (“wherein the full width half maximum…to optimize a flux of the fission neutrons detected by the fast response detector”). Applicant states support for this limitation can be found in ¶¶ 40–42 of the 08/06/2019 filed Specification. Examiner agrees and notes that support for this limitation is not found prior to this date. Specifically, Examiner was unable to find support for this subject matter in either the provisional app 62/714,932 (filing date 08/06/2018) or the PCT app PCT/US2018/055050 (filing date 10/09/2018). If this is incorrect, please respond with specific citations in one/both of these earlier-filed applications showing support for this 
Response to Arguments
Applicant's arguments, see Remarks dated 12/17/2021, have been fully considered but they are not persuasive for the reasons detailed below.
Applicant argues (bottom of page 7) that Krishnan does not teach the limitation “in relation to a distance which separates the detector from the target.” Examiner agrees and thus new art is cited herein to teach this new limitation. 
Applicant argues (2nd paragraph of page 8) that on page 48 Krishnan “does not include fission induced neutrons, which are specifically highlighted in the present application.” Actually, Krishnan does specifically address fission-induced neutrons: “Pulsed neutron sources can produce a very rapid identification of fissile material by allowing the separation of the short pulse (~20 ns) interrogating signal from the prompt gamma ray and neutron signatures from fission.” Applicant will recognize that “prompt…neutron signatures from fission” are fission-induced neutrons. Accordingly, this argument is unpersuasive.  
Claim Objections
Claim 1 objected to because of the following informalities:  in line 16, “the detector” should be changed to “the fast response detector” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note from the Examiner about intended use/desired-result language

Claims 1 and 12 include the following statements that are considered desired result-type language:
 	 “…which detects single neutron events indicating fission neutrons having been . 

These clauses do not serve to patentably distinguish the claimed structure over that of the applied reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP § 2111–2115. MPEP § 2114(II) states: 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. 

[A]pparatus claims cover what a device is, not what a device does.” 

In this case, the cited apparatuses are capable of being used to achieve the recited desired results.
Specifically regarding claim 1, lines 9–16 recite that a fast response detector detects fission neutrons that travel faster than the slower, source neutrons. Examiner notes that this clause does not require any actual neutron production from an interaction with fissionable material, nor does it require that any fission neutrons actually arrive faster than any source neutrons. These features are not structural aspects of the claimed apparatus. This portion of the claim therefore simply requires that the prior art detector be capable of detecting faster, fission neutrons prior to slower, source neutrons. Examiner notes that any “fast response detector” is necessarily going to be able to detect faster neutrons prior to detecting slower neutrons.
This is explained in the Specification at ¶ 30. Neutrons are generated and impact an object of interest. If there is no fissionable material, then the slow, source neutrons scatter around and some of these source-originating neutrons are detected by the detector. If there is fissionable material present, then fast fission neutrons are also created. These fast fission neutrons are detected by the detector 14 first because the fast fission neutrons arrive at the detector “before the source neutrons 18 are able to reach it.”  	This has everything to do with the different speeds of the created neutrons, which is not a patentable structural feature of the detector itself. Instead, the presence of fissionable material, and therefore fast neutrons, is an intended use recitation. Therefore, the prior art cited by the Examiner must be capable of, in the intended use environment of Applicant where fissionable material is present, detecting fast fission neutrons prior to detecting the slower source neutrons. This is the case with the Stilbene detector of Krishnan (Applicant states that a Stilbene detector is suitable, Specification at ¶ 28). 

Specifically regarding claim 12, lines 3–4 recites the desired result of maximizing fission neutron flux. This limitation is not given patentable weight because it is simply a desired result that may naturally follow from the positively recited structure of the detector being arranged in line with the neutron pulse generator and the object, and at a standoff distance from the object.

Claims 1–3, 5–7, 9–10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan1 (A Fast Pulsed Neutron Source for Time-of-Flight Detection of Nuclear Materials and Explosives) in view of Norris (US 2012/0037812). 
Regarding claim 1, Krishnan teaches a system (Fig. 7) for detecting fissionable materials, comprising:  	a neutron source pulse generator (“DPF source,” Fig. 7) configured to generate multiple short source pulses of neutrons, or a single source pulse of a predetermined intensity (“a fast pulsed neutron source based on the Dense Plasma Focus [DPF],” abstract), in a vicinity of an object of interest (“Fe target,” Fig. 7);  	the source pulse or source pulses of neutrons (“fast, quasi-monoenergetic pulses,” abstract) including neutrons which each have a full width half maximum time duration of less than about 100 ns (“~25-40 ns,” abstract) and a peak energy level no greater than about 20 MeV (“2.45±0.1 MeV,” abstract); and  	a fast response detector (“Detectors,” Fig. 7; “Stilbene,” abstract and page 51) which detects single neutron events indicating fission neutrons having been produced by the source pulse or source pulses of neutrons (from DPF source) interacting with fissionable material associated with the object of interest (“Detection of this prompt, inelastic gamma emission would prove the concept of detecting prompt gammas and neutrons that would be emitted by induced fission from an SNM target,” pages 50–51), and which are detected as arriving at the fast response detector within a predetermined time window immediately prior to arrival of the source pulse neutrons2; and  	wherein the full width half maximum time duration of the neutron source pulse generator is configured to optimize a flux of the fission neutrons detected by the fast response detector (Krishnan’s FWHM time duration of the neutron source pulse is set to 20 nanoseconds, which is extremely short, thereby allowing the separation of this short 20 ns pulse from the fission-induced neutron signatures, which results in “a very rapid identification of fissile material,” page 48). 
Krishnan does not teach that this 20 ns time duration is further configured in relation to a distance separating the detector from the target.
Norris does teach this relationship. Norris is in the same art area of neutron-induced interrogation and teaches (Fig. 4C) wherein the time duration of the neutron source pulse generator (12) is further configured in relation to a distance separating the detector (14) from the target (16) to optimize a flux of the radiation of interest (18) detected by the fast response detector (14): “If the approximate distance to the target 16 is known, then the duration of a pulse of neutrons 10 and the amount of time before the next pulse is generated can both be tailored to allow the gamma rays 18 from the substance of interest to arrive at the gamma ray detector 14 during times when the smallest number of nuisance gamma rays 20, 22 are also arriving,” ¶ 34.  
A purpose for this teaching is, as described by Norris (¶ 34), that the result of this optimization of pulse duration-to-target-distance “is a maximization of the signal-to-noise ratio (SNR).”
The combination of the tailoring of the source pulse duration to the detector-to-target distance of Norris with the system of Krishnan would have produced a system for 
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Krishnan, a person of ordinary skill would have predicted that combining Norris’ pulse duration-target distance optimization with Krishnan's apparatus would have produced Applicant's claimed invention of an apparatus that used source pulse duration relative to the detector-target distance to reduce noise and optimize detection of desirable radiation. The skilled person’s motivation for the combination would have been the expectation of, as described by Norris (¶ 34), that the result of this optimization of pulse duration-to-target-distance “is a maximization of the signal-to-noise ratio (SNR).”.  Accordingly, claim 1 is rejected as obvious over Krishnan in view of Norris. 
Regarding claim 2, above-combined Krishnan in view of Norris teaches all the elements of the parent claim, and Krishnan additionally teaches wherein the mean energy level of the short pulses of neutrons comprises an energy level of about 2.5 MeV (“2.45±0.1 MeV,” abstract).
Regarding claim 3, above-combined Krishnan in view of Norris teaches all the elements of the parent claim, and Krishnan additionally teaches wherein the fast response detector comprises an organic scintillator (“Stilbene,” abstract and page 51; ).
Regarding claim 5, above-combined Krishnan in view of Norris teaches all the elements of the parent claim, and Krishnan additionally teaches wherein the fast response detector comprises a plurality of detectors (“Detectors,” Fig. 7) having different gain settings (Krishnan teaches Stilbene and LaBr3 detectors, page 52; these are specific types of detectors, and they have different gain settings, as is well-known in the art).
Regarding claim 6, above-combined Krishnan in view of Norris teaches all the elements of the parent claim, and Krishnan additionally teaches wherein one of the plurality of detectors is configured to act as a secondary detector to establish a timing of the short duration neutron pulses generated by the neutron pulse generator (“time-of-flight detection,” Fig. 7; see also Fig. 9 showing the time in nanoseconds; “The time of flight of neutrons from source to target is 40 ns,” last paragraph, page 51).
Regarding claim 7, above-combined Krishnan in view of Norris teaches all the elements of the parent claim, and Krishnan additionally teaches wherein the neutron pulse generator comprises a dense plasma focus generator (“DPF source,” Fig. 7). 
Regarding claim 9, above-combined Krishnan in view of Norris teaches all the elements of the parent claim, and Krishnan additionally teaches wherein the fast response detector is configured to detect multiple neutron events within a given time (“Stilbene, which has a fast [~2 ns] temporal response with slight difference in pulse shape for neutrons and gammas,” page 51). 
Regarding claim 10, above-combined Krishnan in view of Norris teaches all the elements of the parent claim, and Krishnan additionally teaches wherein the fast response detector is arranged along a direct line-of-sight with the neutron pulse generator (Fig. 7: Detectors are arranged along a straight line, i.e., not offset at an angle, with the DPF source). 
Regarding claim 12, above-combined Krishnan in view of Norris teaches all the elements of the parent claim, and Krishnan additionally teaches wherein the fast response detector is arranged in line with the neutron pulse generator and the object, and at a standoff distance from the object (Fig. 7: Detectors are arranged along a straight line, i.e., not offset at an angle, with the DPF source and the target in between them; all three components are at an offset distance from each other), to maximize a flux of the fission neutrons detected at the fast response detector (the maximization of fission neutron detector is a desired result that, as described in the above Note, is achievable by the setup of Krishnan). 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Miklaszewski3 (Detection of explosives and other illicit materials by a single nanosecond neutron pulses — Monte Carlo simulation of the detection process) in view of Norris (US 2012/0037812). 
Regarding claim 1, Miklaszewski teaches a system (Fig. 2) for detecting fissionable materials, comprising: (“Pulsed neutron source”; “PF-6,” page 2) configured to generate multiple short source pulses of neutrons, or a single source pulse of a predetermined intensity (“very short neutron pulses,” Introduction), in a vicinity of an object of interest (“Investigated object,” Fig. 2);  	the source pulse or source pulses of neutrons which each have a full width half maximum time duration of less than about 100 ns (“< 10 ns),” Introduction; “FWHM of10 ns,” § 3.1) and a peak energy level no greater than about 20 MeV (“2.45  MeV,” Introduction and § 3.1); and  	a fast response detector (“Collimator + detector,” Fig. 2) which detects single neutron events indicating fission neutrons having been produced by the source pulse or source pulses of neutrons (from PF source) interacting with fissionable material associated with the object of interest (“Short and intense neutron pulses generated by portable or transportable Plasma-Focus devices (like PF-6) may be used to detect hidden fissile materials,” page 8), and which are detected as arriving at the fast response detector within a predetermined time window immediately prior to arrival of the source pulse neutrons (“Therefore using short pulses (FWHM = 10 ns) of the 2.45 MeV neutrons one can detect presence of fissile materials by detecting neutrons with energies higher than 2.45 MeV (that arrive earlier than elastically scattered ones), as well as recording a long and well pronounced tail of low energy neutrons,” bottom of page 10); and  	wherein the full width half maximum time duration of the neutron source pulse generator is configured to optimize a flux of the fission neutrons detected by the fast response detector (“Therefore using short pulses (FWHM = 10 ns) of the 2.45 MeV (that arrive earlier than elastically scattered ones), as well as recording a long and well pronounced tail of low energy neutrons,” bottom of page 10). 
Miklaszewski does not explicitly teach that the FWHM time duration is further configured in relation to a distance separating the detector from the target to optimize a flux of the induced radiation detected by the fast response detector.
Norris does teach this relationship. Norris is in the same art area of neutron-induced interrogation and teaches (Fig. 4C) wherein the time duration of the neutron source pulse generator (12) is further configured in relation to a distance separating the detector (14) from the target (16) to optimize a flux of the induced radiation (18) detected by the fast response detector (14): “If the approximate distance to the target 16 is known, then the duration of a pulse of neutrons 10 and the amount of time before the next pulse is generated can both be tailored to allow the gamma rays 18 from the substance of interest to arrive at the gamma ray detector 14 during times when the smallest number of nuisance gamma rays 20, 22 are also arriving,” ¶ 34.  
A purpose for this teaching is, as described by Norris (¶ 34), that the result of this optimization of pulse duration-to-target-distance “is a maximization of the signal-to-noise ratio (SNR).”
The combination of the tailoring of the source pulse duration to the detector-to-target distance of Norris with the system of Miklaszewski would have produced a system for detecting fissionable materials that utilized a detector for separating source 
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Miklaszewski, a person of ordinary skill would have predicted that combining Norris’ pulse duration-target distance optimization with Miklaszewski's apparatus would have produced Applicant's claimed invention of an apparatus that used source pulse duration relative to the detector-target distance to reduce noise and optimize detection of desirable radiation. The skilled person’s motivation for the combination would have been the expectation of, as described by Norris (¶ 34), that the result of this optimization of pulse duration-to-target-distance “is a maximization of the signal-to-noise ratio (SNR).”.  Accordingly, claim 1 is rejected as obvious over Miklaszewski in view of Norris. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and ://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/           Primary Examiner, Art Unit 3646                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the 9-page NPL reference in the file 4/28/2021.
        2 As described in the above Note, claim 1 at lines 8-12 recites a fast response detector that detects faster, fission-induced neutrons prior to detecting slower, source-originating neutrons from the interrogation source. The Stilbene detector of Krishnan has this capability, as stated by Applicant in ¶ 28 of the Specification. Krishnan also states this: “Pulsed neutrons sources can produce a very rapid identification of fissile material by allowing the separation of the short pulse (~20 ns) interrogating signal from the prompt gamma ray and neutron signatures from fission,” page 48, 2nd paragraph. Here, the interrogating signal includes the slower, source-originating neutrons, whereas the prompt neutron signatures are from the fast fission neutrons. Note that Krishnan further states (abstract) that the detectors used were not able to be shielded from all source neutrons, and therefore some source neutrons would have been detected by the detector.
        3 See the 14-page NPL reference in the file 1/7/2022.